Citation Nr: 1812016	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  04-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to initial higher ratings for anxiety disorder (previously evaluated as posttraumatic stress disorder (PTSD)), evaluated as 50 percent disabling from May 3, 2007 to June 19, 2012, and as 70 percent disabling from June 19, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.    


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from May 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A July 2001 rating decision granted service connection for PTSD and assigned a 10 percent evaluation, effective December 27, 1999.  In a September 2002 rating decision, the RO granted a 30 percent rating for PTSD, effective December 27, 1999.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In a February 2004 rating decision, the RO denied entitlement to TDIU.

In February 2006, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing; a transcript of the proceeding is of record.  In March 2006, the Board remanded this case to the RO/Agency of Original Jurisdiction (AOJ) for additional development.  Subsequently, in a May 2009 rating decision, the AOJ granted a 50 percent rating for PTSD, effective March 13, 2006.

A January 2010 Board decision denied an initial rating in excess of 30 percent prior to March 13, 2006, and denied an initial rating in excess of 50 percent for the period from March 13, 2006 to May 2, 2007.  As to the remaining issues of entitlement to an initial rating in excess of 50 percent for the period beginning May 3, 2007 for PTSD, and of entitlement to a TDIU, the Board remanded the case to the AOJ for additional development.  A November 2016 Decision Review Officer (DRO) granted a 70 percent rating for anxiety disorder (previously evaluated as PTSD), effective June 19, 2012.  The Veteran continued his appeal for a higher rating, and the case was returned to the Board.  In May 2017, the Board remanded the case to the AOJ for further development.  Upon completion of such development, the AOJ continued to deny the claims, as reflected in a July 2017 supplemental statement of the case (SSOC), and returned the case to the Board for further appellate review.  

The issue of entitlement to TDIU prior to January 26, 2005, on an extraschedular basis (under 38 C.F.R. § 4.16(b), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of May 3, 2007 to April 5, 2010, the Veteran's anxiety disorder (previously evaluated as PTSD) is shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; factors warranting an extraschedular rating are not shown.    

2.  For the rating period beginning April 5, 2010, the Veteran's anxiety disorder (previously evaluated as PTSD) is shown to be productive of a disability picture that equates to occupational and social impairment with deficiencies in most areas such as work, family relations, and judgment, and an inability to establish and maintain effective relationships; total occupational and social impairment has not been shown for this period; factors warranting an extraschedular rating are not shown.  

3.  Prior to January 26, 2005, the Veteran's service-connected disabilities consisted of anxiety disorder (evaluated as PTSD at that time), rated 30 percent, and appendectomy scar, rated noncompensable; his rating does not meet the minimum schedular rating requirement for TDIU.  

4.  For the period of April 5, 2010 to April 1, 2012, the Veteran's service-connected disabilities consisted of prostate cancer, evaluated as 100 percent disabling, and anxiety disorder (evaluated as PTSD), evaluated as 70 percent disabling.  

5.  The evidence is at least in equipoise showing that the Veteran's service-connected disabilities have precluded him from securing or maintaining substantially gainful employment for the period of January 26, 2005 to April 5, 2010, and for the period beginning April 1, 2012.


CONCLUSIONS OF LAW

1.  For the period of May 3, 2007 to April 5, 2010, an initial rating in excess of 50 percent for anxiety disorder (previously evaluated as PTSD) is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the period from April 5, 2010 to June 19, 2012, an initial rating in excess of 70 percent, but no higher, for anxiety disorder (previously evaluated as PTSD) is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  For the period beginning June 19, 2012, an initial rating in excess of 70 percent for anxiety disorder (previously evaluated as PTSD) is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  Prior to January 26, 2005, the schedular rating requirement for TDIU was not met, and a schedular TDIU is not warranted.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.16(a) (2017). 

5.  For the period of January 26, 2005 to April 1, 2012, special monthly compensation for anxiety disorder (previously evaluated as PTSD) and prostate cancer is warranted.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).  

6.  Beginning April 1, 2012, a TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C. § 5103(a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in several post-adjudication VCAA notice letters dated in March 2006 and September 2006, as well as in numerous subsequent SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims, to include relevant post-service VA medical records and private medical records.  The Veteran has submitted buddy statements and his own written contentions.  He was afforded a Board hearing in February 2006 before the undersigned.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts the hearing has the duty to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the higher rating claim, and sought to identify any further development that was required to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Furthermore, the Veteran was afforded VA compensation examinations in 2010, 2012, and 2016 to address the nature and severity of his psychiatric disability.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record on the specific aspect of the claim addressed herein is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

II.  Legal Criteria - Anxiety Disorder Claim

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, to include evaluation of PTSD, a 50 percent rating is warranted when there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Court has held that Global Assessment of Functioning (GAF) scores are a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

VA now uses the Diagnostic and Statistical Manual of Mental Disorders, 5th ed. 2013 (DSM-5).  As such, the diagnosis of a mental disorder should now conform to this newer version.  See 38 C.F.R. § 4.125(a).  VA adopted a rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, as in the instant case.  The rule does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Id.

This rule updates 38 C.F.R. Parts 3 and 4, including Section 4.125, to reflect that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013.  GAF scores were removed from DSM-5.  Veterans Health Administration (VHA) clinicians were instructed to use DSM-5 criteria beginning November 1, 2013.  Id.  Therefore, VA adjudicators must be cautious in adjudicating a psychiatric claim that was pending before the AOJ on or after August 4, 2014 and does not yet include a VA examination that conforms to the DSM-5.  See Molitor v. Shulkin, 28 Vet. App. 397, 411.  However, DSM-IV diagnoses and GAF scores are still evidence that should be considered in assessing claims.  The regulation change does not remove the previous diagnoses and GAF scores from the record; they are still evidence that has to be considered and weighed.  See M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k. (Removal of the GAF Score From the DSM and Assigning Evaluations Based on Prior GAF Score).

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, which cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

III.  Factual Background and Analysis - Anxiety Disorder Claim

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran's service-connected anxiety disorder (previously evaluated as PTSD), is currently evaluated as 50 percent disabling from May 3, 2007, and 70 percent disabling from June 19, 2012, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As will be explained below, the Board finds that for the period from April 5, 2010,  records show that the symptoms of the Veteran's psychiatric disability have affected his everyday life and his ability to function to a degree that approximates the schedular criteria for a 70 percent rating under Code 9411; thus, to this extent, his claim is granted.  However, for the period prior to April 5, 2010 and for the period beginning June 19, 2012, the Board concludes that the preponderance of the evidence is against the Veteran's claim for initial ratings higher than 50 percent and 70 percent, respectively.  

Turning now to the relevant facts of this particular case, VA outpatient records indicate that on primary care visits in November 2007 and October 2008, the Veteran's diagnoses included PTSD, and it was noted he was not suicidal.  His medications were renewed and he was to follow up with his private doctors.  On a telephone encounter in September 2009, the Veteran was noted to have a "passive wish to die."  It was also noted that he reported suffering from depression, anxiety, and PTSD; he indicated that his PTSD symptoms were not significant but that his depression and anxiety were his greatest concerns at present.  The Veteran was alert, oriented, responsive to questions asked and had clear speech.  He denied suicidal/homicidal ideation.  On an October 2009 outpatient visit, mental status examination showed that the following were within normal limits:  appearance and behavior, speech, thought process, concentration, and thought content.  He was oriented times four and denied suicidal ideation.  His mood was anxious and irritable, and his affect was congruent.  His insight and judgment were fair.  In January 2010, he "[a]dmitted to thoughts that life is not worth living and even suicide fantasies but has never made an attempt."  He also admitted to depression, which he said was prevalent in winter, a time he said of "hibernation," social withdrawal, and loss of motivation for any activity.  Sleep problems and nightmares had resolved with medication.  He had a strong personal support system (family).  Mental status examination showed he was oriented times three (person, place, and time) and that his thought processes were goal-oriented.  He had hesitant speech that was slow but with good articulation.  His mood was dysphoric and irritable, and his affect was congruent to mood.  He denied difficulty with concentration or focus, as well as delusions and hallucinations.  His insight was fair.  

On April 5, 2010, the Veteran was afforded a VA compensation examination, where he was found to meet the DSM-IV criteria for a PTSD diagnosis.  The examiner indicated that there was reduced reliability and productivity due to the Veteran's PTSD symptoms [i.e., the criteria for a 50 percent rating].  The examiner indicated that the Veteran appears to have significant difficulties in maintaining control over his temper and irritability, and further stated that "[the Veteran] is almost devoid of interests, engagement or personal aspirations."  Moreover, the examiner noted that the Veteran "constantly perceives (or misperceive[s]) repeated dangers to his survival" and may feel "he is continuously surrounded by enemies."  The Veteran did not have suicidal/homicidal thoughts.  Ultimately, the examiner found that the Veteran's PTSD symptomatology did not appreciably change since his May 2007 VA examination but that he was exhibiting an increase in mental disorder symptoms that appeared related to Axis II psychopathology (identified earlier as personality disorder not otherwise specified), characterized by his increased paranoid thinking, irritability, and agitation.

VA outpatient records in July 2010 showed that the Veteran continued to follow up regularly with a private doctor.  He was experiencing some distress since he was separated from his wife.  Mental status examination showed he was alert and oriented times four (person, place, time, and situation).  His mood was irritable.  His speech was of normal rate and rhythm.  Thought processes disclosed no alterations and were goal-oriented and logical.  He denied difficulty with focus or concentration, as well as delusions and hallucinations.  His insight was good.  He did not express any suicidal ideation.  Similar findings were made on outpatient visits in January 2011, July 2011, November 2011, May 2012, November 2012, May 2013, although his mood was elevated in January 2011, dysphoric in November 2011, and euthymic in November 2012 and May 2013.  Primary care visits also generally note that he was not suicidal.  

The Veteran was afforded another VA compensation examination on June 19, 2012 where he again met the DSM-IV criteria for a PTSD diagnosis (and his Axis II diagnosis was personality disorder not otherwise specified).  Similarly, this examiner also found that the Veteran's PTSD symptoms caused an occupational and social impairment with reduced reliability and productivity [i.e., the criteria for a 50 percent rating].  The Veteran's PTSD symptoms were noted as being manifested by depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner indicated that the Veteran reported "not [being] afraid to die" and treatment for suicidal ideation by private doctors (although the examiner cited to VA outpatient records that did not show he had suicide risk on assessment).  Ultimately, the examiner found that the Veteran "continue[d] to present with symptoms of PTSD that have not changed appreciably in severity or magnitude since his previous examination on April 5, 2010."

Most recently, the Veteran was afforded a VA compensation examination in March 2016, where he was diagnosed with dementia and unspecified anxiety disorder under the DSM-5 rating criteria.  With respect to the Veteran's current diagnosis, the examiner indicated that the Veteran no longer meets the full criteria for a diagnosis of PTSD due to some symptoms which appear to have decreased (possibly due to dementia or treatment) and changes made to the DSM.  Moreover, the examiner clarified that the Veteran's unspecified anxiety disorder is a progression of his original service-connected diagnosis (i.e., PTSD); however, the examiner found no clear clinical association between the diagnoses of unspecified anxiety disorder and dementia.  In fact, the examiner was able to differentiate the symptoms attributable to each diagnosis, attributing the Veteran's memory impairment to dementia and his recurrent memories, increased arousal, and reactivity to his anxiety disorder.

During the examination, the Veteran denied problems with moods or emotions, described his sleep as okay, and reported that "he generally feels good."  His daughter stated that while the Veteran has his "bad days," he generally is in good spirits.  The Veteran denied significant anxiety, but he admitted to becoming nervous when things "don't go right."  His daughter added that the Veteran was nervous in crowded places and that, under stress, he seemed to get overwhelmed.  Ultimately, the examiner indicated that the Veteran's service-connected mental disorder caused an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood [i.e., the criteria for a 70 percent rating].  The examiner stated that the Veteran's symptoms were moderate and assigned a GAF score of 60.

In order to satisfy the criteria under Diagnostic Code 9411 for an initial rating higher than 50 percent prior to June 19, 2012, the evidence for a 70 percent rating would need to show that the Veteran's PTSD/anxiety disorder symptoms more closely approximated an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  In considering the evidence for this period, the Board concludes that the preponderance of the evidence is against the assignment of a 70 percent rating prior to April 5, 2010, but that in resolving all reasonable doubt in favor of the Veteran the evidence supports an initial rating of 70 percent beginning April 5, 2010, the date of his VA examination. 

Prior to April 5, 2010, the objective evidence as previously described does not show symptoms of the Veteran's PTSD that meet the criteria for a 70 percent rating, or symptoms that typify such criteria.  The Veteran was alert and oriented times three (or four), and he took care of his personal appearance.  His insight was fair, and his speech was generally normal.  His most frequent symptoms involved his mood, which was variable but often anxious and irritable.  He reported that he experienced depression, particularly in winter.  He denied concentration difficulties.  Sleep problems and nightmares evidently were not a factor due to his medication.  His thought processes were goal-oriented, and his thought content was without delusions.  These symptoms did not appear to affect his ability to function independently.  The Veteran was not employed, but there is no clear evidence that he was unable to establish and maintain effective work relationships due to PTSD alone.  In the judgment of the Board, this characterization of the Veteran's PTSD is more consistent with a disability picture that is contemplated for a 50 percent rating than for a 70 percent rating under Diagnostic Code 9411.

However, at the time of the April 5, 2010 VA examination, the depiction of the Veteran's service-connected PTSD and its manifestations indicate a worsened disability picture.  The Board is cognizant that the 2010 examiner, as well as the 2012 examiner, indicated that the Veteran's psychiatric symptoms caused an occupational and social impairment with reduced reliability and productivity, which is a summary finding consistent with the criteria for a 50 percent rating.  Nevertheless, in the Board's judgment it may be argued that the actual reported symptoms reflected a more severe condition.  Specifically, the April 2010 examination report documents the Veteran's impaired impulse control and noted him being "devoid of interests, engagement or personal aspirations."  Of the Veteran's functional impairment, the 2010 examiner stated that there were "indications of a thought disorder and a disorganization in his cognitive efficiency."  Also, the Veteran seemed to be "obsessively self-preoccupied" and was "[g]enerally hostile, resentful and irritable, others will tend to view [him] as unpredictable and changeable and as very difficult to understand."  It was noted that there were "[s]evere distortions in the ways in which [the Veteran] expressed his anger and the threat of angry outbursts may be a basic way" for him to control others.  Moreover, he was "cautious, mistrustful, and suspicious of others."  

The Board is acutely aware that the Veteran has also been given a diagnosis of a nonservice-connected personality disorder.  In fact, the 2010 VA examiner remarked that the Veteran's PTSD symptoms were stable and relatively unchanged from his 2007 VA examination, and that any significant changes in his functional status and quality of life related to "maladaptive personality disorder traits."  Even so, it is observed that the examiner stated the personality disorder was a comorbid, or concurrent, disability with the PTSD but did not indicate clearly whether it was possible to differentiate the symptoms of each disorder.  Of note, in discussing PTSD symptoms, the examiner asserted that there were symptoms of irritability or outbursts of anger, whereas in a concluding paragraph in the examination report, he also notes that increased symptoms, to include "irritability and agitation," appeared to be related to pathology attributable to his personality disorder.  While there is evidence that some psychiatric symptoms arise from a nonservice-connected personality disorder, as noted by the VA examiners in 2010 and 2012, the Board observes that some of these symptoms appear to overlap.  In considering the totality of the evidence, coupled with interpreting the evidence in a light most favorable to the Veteran, the Board finds that the evidence supports a 70 percent rating from April 5, 2010.  

The Board is also cognizant that the GAF scores assigned to the Veteran for the period both prior to and beginning April 5, 2010 are consistent with an assessment of a disability with moderate symptoms or moderate difficulty in functioning.  VA outpatient and compensation examination reports reflect the following GAF scores:  60 in October 2009 and November 2009, 51 in January 2010 and April 2010 an July 2010, 55 in January 2011, 58 in July 2011, 60 in November 2011, 57 in May 2012, 60 in June 2012, and 60 in June 2016.  It is debatable that some of the Veteran's scores in the higher range (i.e., 58 and 60) would support a 70 percent rating, given that they are closer to an assessment of mild symptoms or mild difficulty in functioning.  GAF scores, however, are not an ultimate determinant of the evaluation to assign the Veteran's PTSD/anxiety disorder.  Even so, they are still to be considered along with evaluation of all the pertinent evidence in the record.  Here, of particular note, the scores have remained relatively static and within the same range (moderate severity/moderate functional impairment), which is consistent with a 50 percent rating.  

It is noted that the Veteran had reports of suicidal thoughts in October 2009 and January 2010.  Suicidal ideation is listed as a criterion for a 70 percent rating.  In the Veteran's case, his expressions of such thoughts appear to be fleeting and not sustained.  Also, they are not shown to have a serious or severe impact on his functioning, particularly given their transitory nature.  More often than not, it appears that the Veteran denied suicidal ideation, such as on an outpatient visit in September 2009, when he "credibly" denied its presence.  Further, while the language of 38 C.F.R. § 4.130 indicates that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas, consistent with criteria for a 70 percent rating (see Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017)), the brief reports of suicidal thoughts (unaccompanied by plan or intent as they were) are overwhelmingly outnumbered by the occasions of the Veteran denying such thoughts.  In short, in terms of severity, frequency, and duration, suicidal ideation documented in the record before April 5, 2010 does not amount to a disability picture that equates to the criteria for a 70 percent rating; rather, they depict a condition that is more typical of the criteria for a 50 percent rating, which includes disturbances of mood. 

The Board also finds that an initial rating in excess of 70 percent from April 5, 2010 is not warranted.  Despite his symptomatology, there is no indication that the Veteran's PTSD/anxiety disorder symptoms resulted in a total occupational and social impairment at any time during the period on appeal.  None of the Veteran's documented symptoms support a 100 percent evaluation under the General Rating Formula for Mental Disorders.  The objective evidence as previously described does not show total occupational and social impairment due to, but not limited to, such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of these symptoms, or any that typify them, was shown to be present at all or in any notable way.  In fact, in summarizing the social and occupational impairment of the Veteran's PTSD, the April 2010 and June 2012 VA examiners opined that it equated to the disability picture contemplated for a 50 percent rating.  There was also the question of a comorbid personality disorder that complicates the presentation of symptoms, some of which appear to overlap.  Additionally, the March 2016 VA examiner indicated that the Veteran's psychiatric symptoms have appeared to decrease due to treatment or his nonservice-connected dementia.  In evaluating all the evidence, the Board finds that the records reflect that the symptoms of the Veteran's PTSD are considerable but not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 100 percent rating from April 5, 2010.  For these reasons, the preponderance of the evidence is against an initial rating in excess of 70 percent for the anxiety disorder/PTSD for the period beginning April 5, 2010, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).  

In reaching this determination, the Board acknowledges a decision of the United States Court of Appeals for Veterans Claims (Court), which discussed the "ameliorative effects" of medication and how this impacts disability evaluations.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the Court noted that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  Here, however, these ameliorative effects are explicitly contemplated by the rating criteria; in fact, there is specific mention of this.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, more closely and consistently approximated the criteria for a 50 percent rating prior to April 5, 2010, and a 70 percent rating thereafter, when considering its severity, frequency, duration, and consequent effects.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

IV. Other Considerations

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of the Compensation and Pension Service for this special consideration.  38 C.F.R. §§ 3.321(b)(1); 4.16(a) and (b).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.  On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

As already explained, the rating formula for mental disorders allows for them to be rated based on the level of consequent occupational and social impairment.  In this case, after reviewing the relevant evidence of record, the Board finds that the symptoms described by the Veteran, including depressed mood, anxiety, chronic sleep impairment, irritability, suspiciousness, panic attacks, difficulty in adapting to stressful circumstances, as well as some suicidal thoughts, are contemplated within (while not all specifically noted in) the rating schedule for evaluating mental disabilities.  In short, the rating criteria contemplate the nature and severity of his symptoms in the context of their impact on his occupational and social functioning.  The Veteran has not alleged, and the evidence does not otherwise show any symptoms indicative of an unusual or unique disability picture not contemplated by the rating criteria.  In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for extraschedular ratings are required under 38 C.F.R. § 3.321(b)(1) for anxiety disorder/PTSD.   Thun v. Peake, 22 Vet. App. 111 (2008).

V.  TDIU

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU but on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is unemployable owing to his service-connected disabilities.  In that circumstance, the Board is precluded from granting the TDIU in the first instance, and must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Board notes that the Veteran was in receipt of a 100 percent evaluation for his service-connected prostate cancer for the period of January 26, 2005 to April 1, 2012, at which time the rating was reduced to 20 percent.  Taking into consideration the decision herein to grant a higher rating, the evaluation of the anxiety disorder/PTSD is 30 percent from December 27, 1999, 50 percent from March 13, 2006, and 70 percent from April 5, 2010.  The Veteran's other service-connected disabilities consist of an appendectomy scar, evaluated as noncompensable from April 30, 1970, and erectile dysfunction, evaluated as noncompensable from March 15, 2009.  Therefore, the Veteran's combined rating is 30 percent from December 27, 1999, 100 percent from January 26, 2005, and 80 percent from April 1, 2012.  38 C.F.R. § 4.25.  

Based on the foregoing, the Veteran has met the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) ever since January 26, 2005, but for the period prior to January 26, 2005 he has not met the schedular rating requirement.  That is, before January 26, 2005 the Veteran did not have a single service-connected disability ratable 60 percent or more, and his combined schedular rating for service-connected disabilities was not 70 percent or more.  Accordingly, a schedular TDIU rating is not warranted for the period before January 26, 2005.  Where the percentage requirement is not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  This matter is addressed in the remand section of this decision, herein below.  

The Board next turns to the issue of a TDIU for the period beginning January 26, 2005.  Although the Veteran's combined schedular rating was 100 percent from January 26, 2005 to April 1, 2012, the TDIU claim is not moot for that period and will be considered from January 26, 2005 rather than from April 1, 2012.  The reason for this is because, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  The Court held that a TDIU rating could be warranted in addition to a schedular 100 percent rating, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Thus, for the period from January 26, 2005 to April 1, 2012 when there was already in effect a 100 percent schedular rating for prostate cancer, if the evidence supports a TDIU rating for the Veteran's anxiety disorder/PTSD, alone, an award of SMC is for consideration for that period.  See Bradley, 22 Vet. App. at 292.  

In regard to an award of SMC, the Board notes that SMC is payable at a specified rate under 38 U.S.C. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent, and either has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  

As applied to the instant case, for the period from April 5, 2010 to April 1, 2012, where the Veteran has a single service-connected disability rated as 100 percent for prostate cancer and an additional, separate and distinct, service-connected disability of anxiety disorder/PTSD ratable at 70 percent, he meets the criteria for SMC under 38 U.S.C. § 1114(s).  

The Board now turns to the periods from January 26, 2005 to April 5, 2010, and from April 1, 2012, to determine whether a TDIU is warranted.  Notably, SMC under 38 U.S.C. § 1114(s) would be warranted for the period of January 26, 2005 to April 5, 2010 if TDIU was warranted for the same period, because under Bradley the Court held that an award of TDIU could count as "a service-connected disability rated as total."  In other words, one way to view it is that the Veteran would have a single 100 percent rating for prostate cancer, plus an independent disability rated 60 percent or more for the anxiety disorder/PTSD on account of the TDIU awarded for it on a separate basis.  After reviewing the evidence, the Board finds that the evidence supports a TDIU for the period from January 26, 2005 to April 5, 2010, thereby entitling the Veteran to SMC for this period as well; the Board also finds that the evidence supports his TDIU claim for the period beginning April 1, 2012.

In reviewing the evidence, the Veteran's application for TDIU, received in December 2002, shows that he last worked full time in April 2002 when his PTSD allegedly prevented him from securing and following any substantially gainful occupation.  His last occupation was a safety and training specialist for his city, which he had worked from 1988 to 2002.  He indicated that he had not tried to obtain employment since he became too disabled to work.  He had a college education and other education/training wherein he became a certified environmental trainer, a certified safety profession, and an "A.D.J. Cobra tech."  

Historically, medical evidence shows that the Veteran underwent a VA examination in April 2003, in which the examiner noted that the Veteran left his job in the spring of 2002 following an argument with his supervisors, and took disability retirement in October 2002.  He stated that the Veteran's unemployment, apparently related to his inability to get along with his supervisors, was likely a result of both his PTSD and his personality structure, with each contributing equally.  He found no impediments to the Veteran's ability to carry out day-to-day activities.  Several private medical opinions dated from 2002 to 2004 found the Veteran to be totally disabled from performing his previous job of safety and training specialist (no conclusions were drawn regarding whether he was permanently disabled from all types of employment for which he may be qualified).  Some of those opinions, such as was reported on a private report in July 2002 and a VA psychological examination in April 2003, indicated that the Veteran also had an underlying personality disorder or "structure" that was as much of a disabling factor as his PTSD.  (Service connection is not established for a personality disorder.)  However, in addressing the Veteran's employability status, a May 2007 VA examiner concluded that the Veteran's PTSD, "as well as his response to prostatic cancer," prevented him from engaging in a substantially gainful occupation.  The prognosis was guarded.  This assessment constitutes competent and credible evidence in support of the TDIU claim from January 26, 2005, when service connection and a 100 percent rating was established for prostate cancer.  It is observed that the 2007 examiner did not discuss the presence, or effect, of a personality disorder, noting that such an Axis II diagnosis was "[d]eferred."  In any case, the Board is of the opinion that the point of equipoise has been reached in this appeal.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's service-connected disabilities, including his service-connected anxiety disorder/PTSD and his prostate cancer, preclude him from securing or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him from January 26, 2005 to April 5, 2010.  As earlier stated, an award of TDIU for this period would entitle the Veteran for SMC under 38 U.S.C. § 1114(s).  

Regarding the period beginning April 1, 2012, when the Veteran's prostate cancer disability rating was reduced to 20 percent and his anxiety disorder/PTSD was evaluated as 70 percent disabling, the Board still finds that a TDIU is warranted.  
VA examiners in June 2012 and March 2016 indicated that the Veteran's mental condition does not approximate a total occupational and social impairment, and a June 2012 VA examiner found that the Veteran's service-connected physical disabilities did not preclude gainful employment.  Nonetheless, the 2012 VA examiner essentially concluded that the Veteran's work environment "would need to be carefully considered."  The March 2016 examiner gave diagnoses of both anxiety disorder and dementia, indicating that although there was no clear clinical association be the two diagnoses, it was not possible to differentiate what portion of the occupational and social impairment was caused by each disorder.  Moreover, the Veteran was not found to be capable of managing his financial affairs.  These findings, as a whole, tend to support the TDIU claim.  

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim, such as obtaining a retrospective opinion concerning the impact of a personality disorder on the Veteran's employability.  However, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim), and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); cf. Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

Therefore, as the Veteran has credibly reported and the medical evidence has duly noted the occupational impairment resulting from his service-connected disabilities, the Board finds that the award of a TDIU, effective April 1, 2012, is warranted.  See 38 U.S.C. § 5107.


ORDER

The appeal seeking an initial rating in excess of 50 percent for the period of May 3, 2007 to April 5, 2010, for anxiety disorder (previously evaluated as PTSD) is denied.

An initial rating of 70 percent for the period from April 5, 2010 to June 19, 2012, for anxiety disorder (previously evaluated as PTSD) is granted.

The appeal seeking an initial rating in excess of 70 percent from June 19, 2012, for anxiety disorder (previously evaluated as PTSD) is denied.

A schedular TDIU prior to January 26, 2005 is denied.

Special monthly compensation under 38 U.S.C. § 1114(s), for the period of January 26, 2005 to April 1, 2012, is granted.  

A TDIU from April 1, 2012 is granted. 


REMAND

The remaining issue is entitlement to TDIU prior to January 26, 2005, on an extraschedular basis (under 38 C.F.R. § 4.16(b)).  The Board is prohibited from awarding extraschedular TDIU in the first instance.  Wages v. McDonald, 27 Vet. App. 233 (2015).  Accordingly, appellate adjudication of the remaining time period cannot proceed until the requested adjudication is obtained from the Director of C&P.

Accordingly, the case is REMANDED for the following action:

 1.  The AOJ should refer the portion of the appeal for the period prior to January 26, 2005 to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, due to the Veteran's service-connected disabilities of anxiety disorder (characterized as PTSD at that time) and appendectomy scar.

2.  Thereafter, the AOJ should readjudicate the claim of entitlement to a TDIU rating on an extraschedular basis (under 38 C.F.R. § 4.16(b)), prior to January 26, 2005.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


